212 S.E.2d 49 (1975)
25 N.C. App. 82
CAPITAL CITY OIL COMPANY, INC.
v.
HUMBLE OIL AND REFINING COMPANY, formerly Esso Standard Oil Company.
No. 7410SC969.
Court of Appeals of North Carolina.
March 5, 1975.
Certiorari Denied May 6, 1975.
*51 Vaughan S. Winborne, Raleigh, for plaintiff-appellant.
Newsom, Graham, Strayhorn, Hedrick, Murray & Bryson by James L. Newsom, Durham, for defendant-appellee.
Certiorari Denied by Supreme Court May 6, 1975.
ARNOLD, Judge.
The sole question presented by this appeal is whether Humble's activities with respect to the demised premises constitute an illegal restraint of trade. The facts are not in dispute. In support of their motions for summary judgment, both parties relied on affidavits and on documents of admitted authenticity: the leases between Humble and J. L. Williams; the contract between Williams and Capital City; and their correspondence with Williams. On the basis of these papers, the trial court concluded that defendant Humble was entitled to judgment as a matter of law. We agree.
Plaintiff Capital City's contractual right to do business on the premises derived solely from the rights of Williams, the sublessee. As the owner of a leasehold estate, Humble had the right to impose restrictions on Williams' use of the premises. 3 G. Thompson, Real Property § 1146 (1959); J. Webster, Real Estate Law in North Carolina § 217 (1971). Had it chosen to do so, Humble could have required that the premises be used exclusively for the sale of Humble products. See 54 Am.Jur.2d, Monopolies, Restraints of Trade, and Unfair Trade Practices, § 598; cf. Arey v. Lemons, 232 N.C. 531, 61 S.E.2d 596 (1950). Humble's motives notwithstanding, it clearly was within its rights in terminating the original sublease and in executing successive ones.
The judgment of the trial court is affirmed.
Affirmed.
VAUGHN and MARTIN, JJ., concur.